Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00519-CV

                                          Loren BREWER,
                                              Appellant

                                                  v.

                    SCHLUMBERGER TECHNOLOGY CORPORATION,
                Schlumberger, N.V. a/k/a Schlumberger Limited, and Jose Salazar Jr.,
                                            Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 14-09-53692-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 28, 2016

DISMISSED FOR WANT OF PROSECUTION

           On August 12, 2016, appellant filed a notice of appeal from the trial court’s judgment

signed May 12, 2016. The clerk’s record was due September 9, 2016, one hundred and twenty

days after the judgment was signed. See TEX. R. APP. P. 35.1(a). On September 2, 2016, the

District Clerk of Jim Wells County, filed a notification stating the clerk’s record would not be filed

because appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record

and is not entitled to appeal without paying the fee. On September 7, 2016, we ordered appellant

to provide written proof to this court on or before September 19, 2016, that either: (1) the clerk’s
                                                                                  04-16-00519-CV


fee has been paid or arrangements had been made to pay the clerk’s fee; or (2) he is entitled to

appeal without paying the clerk’s fee. We cautioned appellant that if he failed to respond within

the time provided, his appeal would be dismissed for want of prosecution. See id. R. 37.3(b).

Appellant has not filed a response, and our clerk’s office contacted the Jim Wells County clerk’s

office and was advised no payment had been received.

       Accordingly, this appeal dismissed for want of prosecution. We order that appellees

recover their costs of this appeal, if any, from appellant.

                                                   PER CURIAM




                                                 -2-